Case: 1:16-cv-07344 Document #: 389 Filed: 10/10/19 Page 1 of 1 PageID #:9853

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Janet Godinez
                                 Plaintiff,
v.                                                    Case No.: 1:16−cv−07344
                                                      Honorable Mary M. Rowland
City Of Chicago, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 10, 2019:


       MINUTE entry before the Honorable Mary M. Rowland: Plaintiff's motion for
extension of time to disclose rebuttal experts [387] is granted. Plaintiff's expert disclosures
are due 10/16/19. No appearance necessary on 10/15/19. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
